DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is rejected because “the ultrasound transducer area” lacks proper antecedent basis.  In addition, it is unclear what “an area of the ultrasound transducer area” is.  For the purpose of advancing prosecution, Examiner will assume that any area on the displayed image can be an ultrasound transducer area given that the ultrasound transducer generated the image.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2014/0121524 to Chiang et al. “Chiang”.  
As for Claim 1, 5, 10 and 13, Chiang discloses an ultrasound imaging system and method (Abstract; Paragraph [0077]) including a touch screen display (e.g. combination of display and input device) configured to display at least part of an ultrasound image (Paragraphs [0005]-[0006]; Figs. 5A-B, 21 and corresponding descriptions).  Examiner notes that the ultrasound image is generated based on ultrasound signals that are transmitted and received from the ultrasound probe in its broadest reasonable interpretation.  Further regarding the touch input, Chiang explains medical personnel can employ single point gestures and/or more complex multi-point gestures as user inputs to the multi-touch LCD touch screen for controlling operational modes and/or functions of the medical ultrasound imaging equipment including, for example, but not limited to, a tap gesture, a pinch gesture, a flick gesture, a rotate gesture, a double tap gesture, a spread gesture, a drag gesture, a press gesture, a press and drag gesture and a palm gesture (Paragraph [0007]).  Chiang teaches wherein the operational modes/functions include, for example, but not limited to freeze/store operations, 2-dimensional mode operations, gain control, color control, cine/time series image clip scrolling control, zoom and pan control, full screen control, etc. (emphasis added-Paragraph [0009]).  Chiang discloses wherein the multi-touch LCD screen can recognize and distinguish one or more multiple and/or simultaneous touches on the surface 105 of the touch screen display 104 (Paragraph [0077]).  Chiang’s system would detect the position of touch input, determine if the touch input is within a first area (e.g. an area of the displayed image to be manipulated) and if so, enable the zooming or panning (e.g. scrolling) according to the touch inputs depicted, for example in Fig. 3A and corresponding descriptions.  

With respect to Claims 2, 11 and 14, Chiang depicts where a touch input may include a rotation (Fig. 3A).  Accordingly, one skilled in the art would appreciate that when the user utilizes the rotate gesture on a different part of the image (e.g. second area), an image rotation would occur corresponding to the rotate touch input.   
Regarding Claims 3, 12 and 15, Examiner notes that the user of Chiang’s system may provide input at any point on the ultrasound image including “an ultrasound transducer area” in its broadest reasonable interpretation.    
As for Claim 4, Examiner notes that the panned image as described above would have a new first area in its broadest reasonable interpretation given that the displayed image content has changed at the previous first area.  
As for Claim 8, Chiang discloses an ultrasound system and method utilizing touchscreen input to manipulate images as described above.  Chiang depicts where touch input can include a rotate gesture.  Examiner notes that the rotate gesture would appear to read on determining that the detected input is within the first area for more than a predetermined period (e.g. longer than a double tap recognition window) in its broadest reasonable interpretation.  

Claim(s) 1, 3-5, 10, 12-13 and 15 is/are alternatively rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2013/0072795 to Mo et al. “Mo”.  
Regarding Claims 1, 5, 10 and 13, Mo discloses an ultrasound imaging system and method (Abstract) the system including a touchscreen display that includes an image area displaying at least a portion of an ultrasound image.  Mo explains that the image area of the touchscreen is configured to receive touch input and in response to the touch input, the ultrasound image can be adjusted, manipulated, edited, processed and/or measured (Abstract).  Examiner notes that the ultrasound image is generated based on ultrasound signals that are transmitted and received from the ultrasound probe in its broadest reasonable interpretation.  Mo’s touchscreen display (e.g. combination of display and input device) allows the user to touch the displayed ultrasound image to define/identify one more or more locations or regions in the image to be adjusted, manipulated, edited, processed and/or measured (Paragraphs [0033]-[0038], [0043] and [0055]).  Such disclosures are considered to read on the claimed limitation of an input device configured to receive an input of a position on the display and to output a position signal to the controller/processor in its broadest reasonable interpretation.  Further regarding the image adjustment/manipulation, Mo teaches where touch input may cause zooming in or out of the displayed image to provide an updated image (Paragraphs [0039]-[0040]).  For example, a touch input at a location corresponding to a recognized feature may be interpreted as a request to adjust the zoom level and the center point to present the recognized feature using the available display area (Paragraph [0057]).  Mo makes it clear that the parameter adjustment may be a zoom, translation, measurement, edit, deletion and coping (Paragraph [0105]).  Such examples are considered to read on the claimed limitation of the processor detecting a position of the input, determine whether the position is within a first area 

Regarding Claims 3, 12 and 15, Examiner notes that the user of Mo’s system may provide input at any point on the ultrasound image including “an ultrasound transducer area” in its broadest reasonable interpretation.    
As for Claim 4, Examiner notes that the panned image as described above would have a new first area in its broadest reasonable interpretation given that the displayed image content has changed at the previous first area.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang/Mo and in view of U.S. Publication No. 2009/0069679 to Hibi.  
As for Claim 6, Chiang and Mo disclose an ultrasound system and method for adjusting displayed image data as described above.  However, neither Chiang nor Mo specifically disclose where the transducer is a radial type where the ultrasound image is circular as claimed.   
Hibi teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where a radial array is used to collect circular image data (Paragraphs [0049]-[0053]).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound transducer described in the systems and methods of Chiang or Mo to be a radial array type that generates circular image as described by Hibi as such a modification merely involves a simple substitution of one known ultrasound transducer for another to yield predictable results (MPEP 2143).  

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang alone. 
With respect to Claim 7, Chiang discloses an ultrasound system and method utilizing touchscreen input to manipulate images as described above.  Chiang depicts where touch input can include a double tab gesture (Paragraph [0007]).  Accordingly, one skilled in the art would have been motivated to have modified the controller to interpret a double tap gesture as a panning/scrolling input to center or update the image at the double tapped point as such a modification merely involves combining known prior art techniques.  Furthermore, Examiner notes that a double tap gesture would include the processor recognizing two touch positions in a row in a same area (e.g. first area) within a predetermined time period.  

Chiang discloses one embodiment where a border can be highlighted with a dashed line on the touch screen in any suitable fashion (Paragraph [0094]).  Accordingly, it would have been obvious to a person skilled in the art to have highlighted any area on the displayed ultrasound image including the first area as such a modification merely involves combining known embodiments to yield predictable results (MPEP 2143).  

Claims 2-4, 7-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo and in view of Chiang.  
As for Claim 2, 11 and 14, Mo discloses and ultrasound system and method for scrolling ultrasound image data content with a touchscreen as described above.  However, Mo does not expressly disclose other conventionally known content manipulations such as rotating as claimed.  
Chiang teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods particularly with respect to touchscreen inputs (Abstract; Paragraph [0077]) where medical personnel can employ single point gestures and/or more complex multi-point gestures as user inputs to the multi-touch LCD touch screen for controlling operational modes and/or functions of the medical ultrasound imaging equipment including, for example, but not limited to, a tap gesture, a pinch gesture, a flick gesture, a rotate gesture, a double tap gesture, a spread gesture, a drag gesture, a press gesture, a press and drag gesture and a palm gesture (Paragraph [0007]).  Chiang discloses wherein the multi-touch LCD screen can recognize and distinguish one or more multiple and/or simultaneous touches on the surface 105 of the touch screen display 104 (Paragraph [0077]).  Chiang depicts where a touch input may include a rotation (Fig. 3A).  Accordingly, one skilled in the art would appreciate that when 
Accordingly, one skilled in the art would have been motivated to have modified the touchscreen input and processing controls as described by Mo to implement other conventionally known content manipulations (e.g. rotations) as described by Chiang in order to allow the user to manipulate the ultrasound image in various ways as desired.  Such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively regarding Claims 3, 12 and 15, Examiner notes that the user of Chiang’s system may provide input at any point on the ultrasound image including “an ultrasound transducer area” in its broadest reasonable interpretation.    
As for Claim 4, Examiner notes that the panned image as described above would have a new first area in its broadest reasonable interpretation given that the displayed image content has changed at the previous first area.  
With respect to Claim 7, Chiang discloses an ultrasound system and method utilizing touchscreen input to manipulate images as described above.  Chiang depicts where touch input can include a double tab gesture (Paragraph [0007]).  Accordingly, one skilled in the art would have been motivated to have modified the controller to interpret a double tap gesture as a panning/scrolling input to center or update the image at the double tapped point as such a modification merely involves combining known prior art techniques.  Furthermore, Examiner notes that a double tap gesture would include the processor recognizing two touch positions in a row in a same area (e.g. first area) within a predetermined time period.  



As for Claim 8, Chiang discloses an ultrasound system and method utilizing touchscreen input to manipulate images as described above.  Chiang depicts where touch input can include a rotate gesture.  Examiner notes that the rotate gesture would appear to read on determining that the detected input is within the first area for more than a predetermined period (e.g. longer than a double tap recognition window) in its broadest reasonable interpretation.  
As for Claim 9, Chiang discloses one embodiment where a border can be highlighted with a dashed line on the touch screen in any suitable fashion (Paragraph [0094]).  Accordingly, it would have been obvious to a person skilled in the art to have highlighted any area on the displayed ultrasound image including the first area as such a modification merely involves combining known embodiments to yield predictable results (MPEP 2143).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2016/0166222 to Kim which discloses where a user may interact with a touchscreen to pan or zoom a medical image (Paragraph [0165]), U.S. Publication No. 2010/0298701 to Shin which discloses a ultrasound system that allow a user to rotate the image with a touch input (Paragraph [0040]), and U.S. Publication No. 2009/0292989 to Matthews et al. which discloses touch screen inputs to pan content on a display (Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793